Citation Nr: 0715446	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a back injury has been 
received.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision of the RO that, in 
part, declined to reopen a claim for service connection for a 
back disability on the basis that new and material evidence 
had not been received.

In December 2003, the veteran testified during a hearing 
before RO personnel.  At the hearing, the veteran withdrew 
his appeal of the issue of service connection for diabetes 
mellitus.

The issues of service connection for residuals of a back 
injury, as reopened below, and service connection for PTSD 
are addressed in the REMAND portion of the decision below; 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1969, the RO denied service connection for 
residuals of a back injury; the veteran did not file an 
appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the August 1969 denial, when considered by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for residuals of a back 
injury, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The RO's August 1969 decision, denying service connection 
for residuals of a back injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  The evidence received since the RO's August 1969 denial 
is new and material, and the claim for residuals of a back 
injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for reopening the claim for service connection 
for residuals of a back injury, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  Petition to Reopen

The veteran's original claim for service connection for 
residuals of a back injury was denied by the RO in August 
1969.

Evidence of record at the time of the August 1969 decision 
included service medical records, and the report of a July 
1969 VA examination.

The service medical records reflect that the veteran 
complained of persistent back pain in October 1967, from 
lifting bunks and wall lockers; and include a diagnosis of 
muscle strain.  The veteran was placed on a limited profile 
for at least a two-month period because of low back strain, 
and was restricted from bending and lifting over 25 pounds.  
Service medical records at the time of the veteran's 
separation examination in June 1968 reflect no back 
disability, and the veteran did not report any recurrent back 
pain.

During the July 1969 VA examination, the veteran reported 
that he sprained his back while lifting heavy weights in 
service.  Examination revealed slight discomfort in the upper 
lumbar area.  X-rays of the lumbar spine revealed slight 
narrowing of L5-S1.  The examiner noted the veteran's mid-
lumbar pain, with diagnosis undetermined.

Based on the evidence of record, the RO concluded that the 
evidence did not reveal any back strain on examination at 
discharge from service or on recent VA examination.  The 
veteran was notified of this decision in August 1969, and he 
did not file an appeal.

As there was no timely appeal, the RO's August 1969 denial of 
service connection for residuals of a back injury is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated by the veteran in October 
2001.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since August 1969 consists of 
outpatient treatment records showing treatment for back pain 
in September 1989; the report of a March 1996 VA examination, 
showing no objective findings of degenerative joint disease 
or of radiculopathy of the lumbar spine; an MRI scan of the 
lumbar spine in March 1998, showing degenerative disc disease 
at the L5-S1 level, with posterior central disc protrusion at 
the same level with no significant compression of the neural 
structures; outpatient treatment and physical therapy records 
for low back pain in the years 1999, 2000, 2001, and 2002; 
and a December 2003 hearing transcript.

In December 2003, the veteran testified that he underwent 
treatment monthly for low back pain, and that he has been 
having back problems ever since his injury in service.

This evidence is new in that it was not previously of record 
and is not cumulative.

The newly submitted evidence is also relevant.  Here, the MRI 
scan shows a current back disability, and the veteran's 
testimony relates to unestablished facts necessary to 
substantiate the claim-namely, a continuity of low back pain 
since the injury in service.  The evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial.  Likewise, the newly 
submitted evidence shows ongoing treatment for low back pain 
and includes an assessment of degenerative disc disease at 
the L5-S1 level.  While the veteran's testimony is not 
competent to establish a link between his current back 
disability and service, he is competent to offer statements 
of first-hand knowledge of his in-service and post-service 
back pain.  Given the presumed credibility, the evidence 
showing a continuity of symptoms post-service raises a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury.

Hence, the veteran's application to reopen the claim for 
service connection for residuals of a back injury must be 
granted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a back injury.


REMAND

Residuals of a Back Injury
 
As the petition to reopen the claim for service connection 
for residuals of a back injury has been granted, de novo 
consideration of the claim on appeal is appropriate.

The Board notes that the veteran reported receiving treatment 
for back pain at the VA Medical Center in New Orleans, 
Louisiana, in 1968.  These records are essential to the 
veteran's claim for service connection, and the RO or AMC 
should make an attempt to obtain the veteran's medical 
records during his first post-service year.  See 38 U.S.C.A. 
§ 5103.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's report of a continuity of symptomatology, along 
with the MRI scan of degenerative disc disease at the L5-S1 
level, and the X-ray evidence of a slight narrowing of L5-S1 
in July 1969, satisfy the requirement for evidence that the 
current condition may be related to service.  Kowalski v. 
Nicholson, 19 Vet App 171 (2005).  In this case, while the 
veteran reported a continuity of back pain, there is no 
competent medical opinion specifically linking any current 
low back disability to service.

An examination is needed to determine whether the veteran's 
current low back  disability either had its onset during 
service or is related to his active service-to specifically 
include in-service incidents of low back pain, muscle strain, 
and low back strain.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2006).

PTSD 

In February 2002, the RO also denied the veteran's claim for 
service connection for PTSD.  The veteran submitted a notice 
of disagreement in June 2002.

The RO or AMC has not issued a statement of the case for the 
denial of service connection for PTSD, in response to the 
notice of disagreement.  The Board is required to remand the 
claim for the issuance of such a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
sources of treatment for low back pain, 
since December 2003.  Take the necessary 
steps to obtain records of this 
treatment, as well as records of the 
veteran's treatment in 1968 at the New 
Orleans VAMC.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of low back pain; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service incidents of back pain and 
muscle strain in 1967. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should reflect 
consideration of the file.

3.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  Issue a statement of the case with 
regard to entitlement to service 
connection for PTSD.  The Board will 
further consider this issue only if a 
sufficient substantive appeal is received 
in response to the statement of the case.

5.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claim on appeal.  If the benefits sought 
on appeal remain denied, issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


